OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN


                                      April 28, 1939


Hon. Porrester Hancock
Criminal Distriat Attorney.
Wexahachie, Texas
Dear Sir:




lQS9, in wbioh you ask



                                      for the erao-
                                      . Among other
                                        is a etete-


                                  sllla county, Texas
                                  $7!KLoo 4tl%riuel




    tion of $750.00,rhlch library a&L whiah Boar&
    of Trustees are not under the supertision,6011-~
    trol, or jurisdictionof the looti Comzuisaioner@.
                                                  ?r$
    court."
Hon. Forrester Hancock,April 28, 1939, Page 2


          Your attentionis directed to aertain provisions
of the Constltu$ionof Texas which appear to have a bear-
ing upon this question. Article 16, Section 6, reads aa
follows:
            "No appropriationfor private or dndivl-
     dual purposes shall be made. A regular etete-
     ment, tindewoeth;end en eooopnt or the reoelpta
     and exptmdlturea   of all publlo money shell be
     publfahedannually,    in suoh mmner es shell be
     presaribed   br.law.*
         Artiole 5, Seotion                         road8
                              50 o? the Con6tltiktlon
es tollowsr
          The Legis3aturash~lhavo no.pmw to-.' ,'
    &lve or to lend, or to authorise'%h~.gIvIa&~ ~: .;:        _
    or landLug,a? the oredit of'the~stateln &i(L
    or; or to any parson, esaooietlti~ or oorpora~
 .~.~
    tloa, wheth-armanlolpel or other, or to ple&a
    the.,oredltof the State in any manner khattm-
    ever, ror the payment bf the U.ab3.lttia8, pro-
    pent or ~pospe&ive;   of any lndlvlduel..M aoge- ...
    tion ot Liie.fiduela, munloipel or'othar oow
    poretion'.a:tso dvt3r
                        l

         Artiole S, Seotion 51 oi'the 4aonetitutioa   reed8
ee followzt,            .
          9fhe'Legisietureshall have no.power to
     zuikeany grant'or eittborlzethe making of any
     grant qC pub&lo money to any iadirtdnal,as-
     sociatkonor lndivldnals,mtmiolpal oreother
     oorporationawbat80ever....w
         Artic$S,     Seotlon 52 of the Cdnsti&ion    reed81
as follows:
          *The Legislatureshall have no power to
     authorize any ccmnty, oltp, tom or other
     polit&~celoorporatlonor sabdiviaioaOZ the
     State to lend its oredit or to grant pub110
Hon. Forrester Hancock, April 28, 1939, Page 3


     money or thing of v&LLuein aid of, or to
     any individual, association or corporation
     whatsoever, or to become a stookholder In
     such c?rporation, essocletion or ooa?pany;
     ...."

          Article 11, Section 4 of the Constitution reeds
as follow%:
          *No oountp, city, or other smnloIp&l
     corporationshell hereafter'beoomoa sub-
     SerIber to the oepltal o? any private uor-
     poratlon or assoolatlon,or make any eppro-
     prietion'ordonetton tqthe same, or in
     anytilesloan Its &edIt$ ‘but t&s shall not
     be oonstrue&to.in any way e??eot any obli-
     gation heretoioreundertaken pursuant to
     law.*
         Artiole 8, S&,Ion S of the C&tItutlon4rsads
e ~~ipo18?
          Vaxes~ ehsll be levied and oolleoted
     tiygeneral lairsand ?or publta purposes
     on4. St
          The Commissioners*Court Is meeted by the Con-
stltutlon.and1s.a body exeroIsIngdelegated powers. It
hda no authority exoept that oongorrod upon It by the aon-
atltutionand laws of th5.ssteto. (Bland vs. Orr, 89 sll
558;lU.l~ C0untJr~~.L8mpe8es 00~1ty, 40 SW401;Beldrln
va. Travis County, 88 S.W. 484 and Art. 5, Sec..18 o?.the
Gonstitutlonor the State o? Texas).
          The questiones to ubat extent oan publio f’unds
be used by governmentalbodies for charitablepnZIQose5
has aaused aonsidsrableconiliat in the deoisloni3o? the
dirrerent courts, and the courts have made the ?urthsr
distinotionas to the authorityo? the partfcularbody
to esjtpend
          public mone~&¶   as to the purpose tar whhicrh
the money was appropri&ed ?or e public purpose.
          In Rulfng Case Law, MO. 7, page 936, we rind the
Hon. Forrester Hancock, April 28, 1939, Page 4


following statement:
           "Counties being created for purposes
      of government, and authorized to exeroise
      to a limited extent a portion of the power
      of the state gooverument,have always been
      held to aot strictly within the powers
      granted by the legislative aot establishing
      them. hccordlngly, the statute is to them
      their fundamental law, and their power is
      only coextensive with the power thsreby
      expressly granted,or ne~essarllyor reasan-
      ably Implied tram Its granted powers. Al2
      the powsss with whiah the sountr Is intrustsd.: .
      are the pswsks a? the state, a@ all tho
      dutIes,wIthwhIoh they are ohargod sro the
      duties o? the state, and honoo these pmsrs,.
      and pririlegesma7, In general, be ohan@," I
      Bodi$ied or taken away. Perauent to mxoh, ~1
      gsnerel purposdaa? govorapmt a rc.oovAatf ia+  :,:,.
      power to reoslresad hold prope~,'~?&iaour '
      debts and lIebIlifie8wIthid statutory Umits,
      tq make sontractsthrough its lew?ully oon-
  .   stltutsd 0KI~\ers,~an4,   generally,to manage
      all the'businessaffairs of the oounty;:'  Xa
      general, the pow& to inour obligetSoons,  ita& '
      to lcmy taxes onthe peaplo of the ~wmnt~.and
      on their property, is given ts poun~ie~ br ~.
      s$etutq but this Is a power that must be ,'
      exerolsed  onlJ.111 the rtu-theranoe
                                         of OOwty
      or pub110 purpo~."         '~
          The publId purpoee.?orwhiuh money may be reined
oomes up in a vsrlety of ways; and will be bristly rotiew-
ad. Uesury w. City af Laredo, 66 Tes. 406, the City a?
Laredo passsd an ordinsnoegiting exolusire 0cmtroL otdr
sohools wIthIn its limits. ~ssury signed a contreofwith
the trustees that were appointed by the County Judge, and
on request for psyment'aadrefusal brought 8uIt for amis.
The Supreme Court deslsd his claim and held that the.method
by whloh publia schools are oreated was not followed, and
thatthe public sohool ?uad aould be used only for the
publio sohools of Texas.
Hon. Forrester Eancock, April 28, 1939, Page 3


          Attorney Genersl Looney on Map 19, 1913, gave
an opinion to the county judge o? Shelby County, Texas,
that an appropriation by the Commissioners' Court to aid
a county fair or to make an exhibit at the State yai.r
was unauthorized in Texas.
          In Bennett vs. City of Lafmange, 112 S? 482,
the Supreme Court of Georgia held that au appropriation
of $75.00 per month to the Salvation Army to be ased in
the public oharlty of the oity and.eooounted ?cs mcmth4
wss a vIolatIonof the Constitutionalprovision that
*no money shall ever be taken from the publI% *eastmy,
direatly or Indlreotly,In the aid of any charah, seat
or denominationor my s%otarisn Institution.
          The osse of St, Yary*8 Soh001 vs. Brora et al,
45 Md. ?ilO, was e ault   by a tayp&yeir to res~rbt   the
mey%rand oItycounsslo?~t~%fiosagr~tibgappro-
psiatlonsto serre~ohsrltsbleInstitutions. Thenoou?t‘
said:    .~
          "
          *It Is oertsin,we suppose, that the'
     oity~oounselshmld bate %o power to mske
     eppreprIetionsto these institutioassimply
     es suoh, not baoause memAy of the very
     humane end leudlbleobj%ots and purposes
     for which they are or%at%d by .th%Irfounders
     and propoters;it is beoausg of the a&v31
     serrloe as benofI.8 render the olty that
     any alaim oould.beurged ior their support
     from the city treasury.'And If this be so,
     what guaranteehas tha'eity that s~errices
     are benefits will aoarue, aosmensoratedth
     the appPo$rIationsthat sre g!id%? The same
     principal that n%uld sustain appropriations
     of every private ah3001 and -ohsrityIn the
     ci);Y**
          Taking oognizanceof the prohibitionsOf o~3T
Constitution,aad recognizingthe raot that the C%xaission-
em* Court has only suoh~powersas the statutes pe?'uIt,
It is our opinion that the CoamIssioners~Court is without
Hon. Forrester Hancock, April 26, 1939, Page 6


authority to make appropriations of publia money to any
library controlled end operated by private individuals
however worthy the cause might be.

                               Very   truly pours
                          ATTQENXY GENISRAI,
                                           OF TEXAS

                          BY      ,@&&‘=
                                         )~~W.
                                             P. watts
                                            Assiistant